Exhibit 10.49

Teva Pharmaceuticals USA, Inc.

Supplemental Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE 1

PURPOSE

In recognition of the services provided by certain key employees, Teva
Pharmaceuticals USA, Inc. has adopted the Supplemental Deferred Compensation
Plan (the “Plan”) to make additional retirement benefits and increased financial
security, on a tax-favored basis, available to those individuals beginning
January 1, 2016. The Plan is intended to comply with final Treasury Regulations
under Section 409A of the Internal Revenue Code. The Plan reads as follows:

ARTICLE 2

DEFINITIONS

Affiliate. “Affiliate” means any entity with which Teva Pharmaceuticals USA,
Inc. would be considered a single employer under Sections 414(b) and 414(c) of
the Code.

Affiliated Group. “Affiliated Group” means Teva Pharmaceuticals USA, Inc. and
all entities with which Teva Pharmaceuticals USA, Inc. would be considered a
single employer under Sections 414(b) and 414(c) of the Code, provided that in
applying Section 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Section 414(b) of the Code, the language
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Section 414(c),
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in that regulation. Such term shall be interpreted in a manner
consistent with the definition of “service recipient” contained in Section 409A
of the Code. For purposes of vesting, a Participant’s service with an entity
that is part of the Affiliated Group shall include service prior to the time
that the entity became part of the Affiliated Group.

Associate. “Associate” means any individual employed by the Company on a
regular, full-time basis that meet the eligibility criteria as determined by the
Plan Administrator, including citizens of the United States employed outside of
their home country and resident aliens employed in the United States; provided,
however, that to qualify as an “Associate” for purposes of the Plan, the
individual must be a member of a select group of “key management or other highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA.

Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Section 11.4.

Board. “Board” means the Board of Directors of Teva Pharmaceuticals USA, Inc.

Cause. “Cause” shall mean, as determined in good faith by the Board:

(a) the commission by the Participant of an act of fraud or embezzlement against
the Company or any of its subsidiaries or affiliates;

 

2



--------------------------------------------------------------------------------

(b) any willful act or omission of the Participant that has the effect of
injuring the reputation or business of the Company or any of its subsidiaries or
affiliates in any material respect, provided that no act, or failure to act, on
a Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interests of the Company or
any of its subsidiaries or affiliates;

(c) the use of alcohol by a Participant or his illegal use of drugs (including
narcotics) which is, or could reasonably be expected to become, materially
injurious to the reputation or business of the Company or any of its
subsidiaries or affiliates or which impairs, or could reasonably be expected to
impair, the performance of the Participant’s duties of employment;

(d) a Participant’s conviction by a court of competent jurisdiction of, or
pleading “guilty” or “no contest” to, (A) a felony, or (B) any other criminal
charge (other than minor traffic violations) which has, or could reasonably be
expected to have, a material adverse impact on the Company’s reputation and
standing in the community or that of any of its subsidiaries or affiliates; or

(e) the Participant’s violation of a material restrictive covenant applicable to
the Participant, without regard to whether such violation occurs after the
Participant’s termination of employment.

Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any rules or regulations promulgated thereunder.

Company. “Company” means Teva Pharmaceuticals USA, Inc. and each Affiliate
listed on Exhibit A hereto or an Affiliate which, subsequently, is authorized by
the Plan Administrator to adopt the Plan and cover its Eligible Associates and
whose designation as such has become effective upon acceptance of such status by
the Affiliate. An Affiliate may revoke its acceptance of such designation at any
time, but until such acceptance has been revoked, all the provisions of the Plan
and amendments thereto shall apply to the Eligible Associates of the Affiliate.
In the event the designation is revoked by an Affiliate, provisions of the Plan
shall continue to govern Accounts established with respect to the Eligible
Associates of such Affiliate.

Compensation. “Compensation” means the earnings eligible for deferral under this
Plan, as specified by the Plan Administrator and communicated to the
Participants, including base salary and commissions and bonus(es).
“Compensation” under the Plan shall include the amount of a Participant’s
deferrals under this Plan and under any other plan of deferred compensation
maintained by the Company, but shall not take into account any Company
contributions to benefit plans, fringe benefits, moving and relocation expenses
and other forms of welfare benefits or long-term incentive payments.

Compensation Deferral. “Compensation Deferral” means that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt until the date specified under the Flexible Distribution Option
or the Retirement Distribution Option. The initial maximum deferral is 75% of
base salary and commissions and 75% of bonus(es), but may be changed in the
discretion of the Plan Administrator.

 

3



--------------------------------------------------------------------------------

Deemed Investment Options. “Deemed Investment Options” means the deemed
investment options described in Sections 5.2 and 5.3 selected by the Participant
from time to time pursuant to which deemed earnings are credited to the
Participant’s Distribution Accounts.

Distribution Account. “Distribution Account” or “Accounts” means, with respect
to a Participant, the Retirement Distribution Account and each Flexible
Distribution Account established on the books of account of Teva Pharmaceuticals
USA, Inc., pursuant to Section 5.1.

Distribution Option. “Distribution Option” means each of the distribution
options which are available under the Plan, consisting of the Retirement
Distribution Option and the Flexible Distribution Option.

Effective Date. “Effective Date” means the effective date of the Plan, which is
January 1, 2016.

Eligible Associate. “Eligible Associate” means any Associate who is designated
by the Plan Administrator as eligible to participate in the Plan.

Enrollment Agreement. “Enrollment Agreement” means the authorization form which
an Eligible Associate files with the Plan Administrator to participate in the
Plan.

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rules or regulations promulgated thereunder.

401(k) Plan. “401(k) Plan” means the Teva Pharmaceuticals Retirement Savings
Plan, as amended and restated effective January 1, 2015, and as may be further
amended from time to time, or a successor qualified retirement plan into which
such plan is merged.

Flexible Distribution Account. “Flexible Distribution Account” means an Account
maintained for a Participant to which Compensation Deferrals are credited
pursuant to the Flexible Distribution Option.

Flexible Distribution Option. “Flexible Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 7.2.

Participant. “Participant” means an Eligible Associate who has filed a completed
and executed Enrollment Agreement with the Plan Administrator and is
participating in the Plan in accordance with the provisions of Article 4. An
individual shall remain a Participant until that individual has received full
distribution of any amount credited to the Participant’s Account.

Plan. “Plan” means this plan, called the Teva Pharmaceuticals USA, Inc.
Supplemental Deferred Compensation Plan, as amended from time to time.

Plan Administrator. “Plan Administrator” means the committee appointed by the
Board to act as administrator of the Plan, which initially is the Teva
Pharmaceuticals USA, Inc. Investment Committee.

 

4



--------------------------------------------------------------------------------

Plan Distribution Date. “Plan Distribution Date” means a date listed below on
which a scheduled distribution may be made under the Plan, with valuation of the
distribution to be determined, notwithstanding any provision of the Plan to the
contrary, on the applicable “Valuation Date” shown, as follows:

 

Plan Distribution Date

  

Valuation Date

January 31

   December 31

July 31

   June 30

Plan Year. “Plan Year” means the 12-month period beginning on each January 1 and
ending on the following December 31.

Retirement. “Retirement” means the Participant’s Separation from Service (for
reasons other than death): (i) upon or after attaining age 55 where the
Participant’s full years of service with the Affiliated Group is at least 15, or
(ii) upon or after attaining age 65 where the Participant’s full years of
service with the Affiliated Group is at least five but less than 15.

Retirement Distribution Account. “Retirement Distribution Account” means the
Account maintained for a Participant to which Compensation Deferrals and any
Supplemental Contributions are credited pursuant to the Retirement Distribution
Option.

Retirement Distribution Option. “Retirement Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 7.1.

Section 409A. “Section 409A” means Section 409A of the Code and any applicable
authority promulgated thereunder.

Separation from Service. “Separation from Service” means a termination of
employment with the Affiliated Group in a manner such as to constitute a
separation from service as defined under Section 409A of the Code. For this
purpose, the employment relationship is treated as continuing intact while a
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with the Company or an
Affiliate under an applicable statute or by contract. For purposes of this
definition, a leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that the Participant will return to perform
services for the Company or an Affiliate. If the period of leave exceeds six
months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.

Supplemental Contributions. “Supplemental Contributions” are those amounts
credited to the Participant’s Retirement Distribution Account by the Company as
described in Section 4.3.

 

5



--------------------------------------------------------------------------------

Teva Pharmaceuticals USA, Inc. “Teva Pharmaceuticals USA, Inc.” means Teva
Pharmaceuticals USA, Inc., a corporation duly organized under the laws of the
State of Delaware and having its principal place of business in North Wales,
Pennsylvania.

ARTICLE 3

ADMINISTRATION OF THE PLAN AND DISCRETION

3.1 The Plan Administrator shall have full discretionary power and authority to
interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan.
All action taken by the Plan Administrator arising out of, or in connection
with, the administration of the Plan or any rules adopted thereunder, shall, in
each case, lie within its sole discretion, and shall be final, conclusive and
binding upon the Company, the Board, all Associates, all Beneficiaries of
Associates and all persons and entities having an interest therein, and the
Enrollment Agreement of each Participant shall constitute that Participant’s
acknowledgement and acceptance of the Plan Administrator’s authority and
discretion.

3.2 The Plan Administrator shall serve without compensation for its services
unless otherwise determined by the Board. All expenses of administering the Plan
shall be paid by the Company.

3.3 The Company shall indemnify and hold harmless the Plan Administrator from
any and all claims, losses, damages, expenses (including counsel fees) and
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any act or omission of such
member, except when the same is due to gross negligence or willful misconduct.

3.4 Any decisions, actions or interpretations to be made under the Plan by the
Company or Plan Administrator shall be made in its respective sole discretion,
not as a fiduciary and need not be uniformly applied to similarly situated
individuals and shall be final, binding and conclusive on all persons interested
in the Plan.

ARTICLE 4

PARTICIPATION

4.1 Election to Participate. Eligible Associates may be permitted to make a
Compensation Deferral in accordance with the terms and conditions set forth by
the Plan Administrator from time to time as provided under the terms of the
Plan. Pursuant to an Enrollment Agreement, the Eligible Associate shall
irrevocably elect, except as provided below, (a) the percentages, in whole
percentages, by which (as a result of payroll reduction) an amount equal to any
whole percentage of the Participant’s Compensation, in each case after required
nondeferrable payroll tax deductions, will be deferred, and, if permitted by the
Plan Administrator, separate elections may be made among various elements of
Compensation, and (b) the Distribution Options to which such amounts will

 

6



--------------------------------------------------------------------------------

be credited as further described in Article 6, and shall provide such other
information as the Plan Administrator shall require. The Plan Administrator may
establish minimum or maximum amounts of Compensation Deferrals that may be
elected under this Section and may change such standards on a prospective basis
from time to time in accordance with Section 409A.

4.2 Timing of Compensation Deferral Elections. Eligible Associates may enroll in
the Plan for a Plan Year by filing an irrevocable and fully executed Enrollment
Agreement in accordance with Section 4.1 no later than December 31 of the
calendar year preceding the calendar year in which services giving rise to the
applicable Compensation are rendered. Notwithstanding the foregoing, the Plan
Administrator may in its discretion permit Eligible Associates to enroll in the
Plan at a later date as provided below:

(a) Initial Eligibility. Pursuant to Code Section 409A(a)(4)(B)(ii), Associates
who first become Eligible Associates after the beginning of a Plan Year may
enroll in the Plan for that Plan Year by filing an irrevocable and fully
executed Enrollment Agreement with the Plan Administrator no later than thirty
(30) days following the date the Associate becomes an Eligible Associate;
provided, however, that any election by an Eligible Associate pursuant to this
Section to defer Compensation shall apply only to such amounts as are earned by
the Eligible Associate after the date on which such Enrollment Agreement is
filed. Where a deferral election is made relating to annual bonus compensation
in the first year of eligibility but after the commencement of a performance
period relating to annual bonus compensation, that deferral election shall only
apply to that portion of annual bonus compensation earned for such performance
period equal to the total amount of the annual bonus compensation earned during
such performance period multiplied by a fraction, the numerator of which is the
number of days beginning on the day immediately after the date that the deferral
election becomes irrevocable in accordance with the provisions hereof and ending
on the last day of the performance period, and the denominator of which is the
total number of days in the performance period.

(b) Performance-Based Compensation. Pursuant to Code Section 409A(a)(4)(B)(iii),
Eligible Associates may file an irrevocable and fully executed Enrollment
Agreement with respect to Compensation that is conditioned upon the satisfaction
of pre-established organizational or individual performance criteria relating to
a performance period of at least 12 consecutive months, so long as such
Enrollment Agreement is filed no later than six (6) months prior to the end of
the applicable performance period.

(c) Other Permissible Elections. Eligible Associates may file an irrevocable and
fully executed Enrollment Agreement with respect to Compensation at such other
times as are permitted under Section 409A, including but not limited to the
deferral timing rules that apply to certain forfeitable rights as described in
Treasury Regulation Section 1.409A-2(a)(5) and to commissions as described in
Treasury Regulation Section 1.409A-2(a)(12).

 

7



--------------------------------------------------------------------------------

4.3 Supplemental Contributions. For each Plan Year, the Plan Administrator, in
its sole and absolute discretion, may credit a Participant’s Retirement
Distribution Account with additional Supplemental Contributions described in
this Section 4.3. Discretionary Supplemental Contributions need not be credited
to the Retirement Distribution Accounts of all Participants and the Plan
Administrator, in exercising its discretion to credit a Participant’s Retirement
Distribution Account with any Supplemental Contributions, may take into account
such additional factors as it deems appropriate in its sole discretion,
including its determination as to whether such contributions may result in a
duplication of benefits for an individual Participant. Any Supplemental
Contributions, if any, shall be credited at least annually, as soon as
administratively feasible following the close of each Plan Year based on the
following criteria.

(a) Restorative Match and Defined Contribution Credits. If: (1) the dollar
amount of the matching contributions under the 401(k) Plan for the Plan Year was
limited due to the application of the provisions of Section 401(m) of the Code;
(2) the percentage of the Participant’s Compensation that could be deferred
under the 401(k) Plan was limited to an amount less than 6% (or such other
percentage that may become effective after the Effective Date) because of other
Code limitations; or (3) to the extent that a Participant’s compensation for
purposes of the 401(k) Plan is reduced by reason of Compensation Deferrals made
under this Plan, the Plan Administrator may credit each Participant’s Retirement
Distribution Account with an amount equal to the amount of matching
contributions and defined contribution credits that would have been made to the
401(k) Plan but for such limitations, but with respect to matching
contributions, only if and to the extent the Participant has deferred additional
amounts of Compensation to the Plan at least equal to the amount that would have
been required to have been deferred under the 401(k) Plan in order to support
such additional matching contributions in the absence of such limitations.

(b) Excess Match. The Plan Administrator may credit each Participant’s
Retirement Distribution Account with an amount equal to 100% (or such other
percentage that may become effective after the Effective Date) of the
Participant’s Compensation Deferrals in such Plan Year with respect to the first
6% (or such other percentage that may become effective after the Effective Date)
of Compensation that would be included as deferrable compensation in the 401(k)
Plan if there were no limitations on annual compensation under
Section 401(a)(17) of the Code.

(c) Discretionary Contributions. The Plan Administrator may credit an Eligible
Associate’s Retirement Distribution Account with an amount designated from time
to time by the Plan Administrator or, with respect to the Chief Executive
Officer of Teva Pharmaceuticals USA, Inc., the Board.

Supplemental Contributions will become vested upon the Participant completing
three (3) years of continuous service with the Affiliated Group, as determined
by the Plan Administrator. A Participant who has a Separation from Service prior
to full vesting shall irrevocably forfeit any Supplemental Contributions that
have not vested, unless the Plan Administrator determines otherwise.
Notwithstanding any provision of the Plan to

 

8



--------------------------------------------------------------------------------

the contrary, in the event of a Participant’s action or inaction which qualifies
as a Cause event, the Participant shall forfeit all Supplemental Contributions
(whether or not otherwise vested) and shall be required to repay to the Company
any Supplemental Contributions previously distributed to the Participant. The
Company shall retain all forfeitures.

ARTICLE 5

DISTRIBUTION ACCOUNTS

5.1 Distribution Accounts. The Plan Administrator shall establish and maintain
separate Distribution Accounts with respect to a Participant. In particular, the
following shall be established and maintained for each Participant: (i) a
Retirement Distribution Account, and/or (ii) up to five Flexible Distribution
Accounts. The amount of Compensation Deferrals pursuant to Section 4.1 or
Section 4.2 shall be credited by the Plan Administrator to the Participant’s
Distribution Option Accounts no later than the first day of the month following
the month in which such Compensation would otherwise have been paid, in
accordance with the Distribution Option irrevocably elected by the Participant
in the applicable Enrollment Agreement. Any amount once taken into account as
Compensation for purposes of this Plan shall not again be taken into account
thereafter. The Participant’s Distribution Accounts shall be reduced by the
amount of payments made by Teva Pharmaceuticals USA, Inc. to the Participant or
the Participant’s Beneficiary pursuant to this Plan.

5.2 Returns on Distribution Option Accounts. A Participant’s Distribution
Accounts shall be credited with returns in accordance with the Deemed Investment
Options elected by the Participant from time to time. Participants may allocate
their Retirement Distribution Account and/or each of their Flexible Distribution
Accounts among the Deemed Investment Options available under the Plan only in
whole percentages. The rate of return, positive or negative, credited under each
Deemed Investment Option is based upon the actual investment performance of the
investment fund(s) the Plan Administrator may designate from time to time, and
shall equal the total return of such investment fund net of asset based charges,
including, without limitation, money management fees, fund expenses and
mortality and expense risk insurance contract charges. The Plan Administrator
reserves the right, on a prospective basis, to add or delete Deemed Investment
Options.

5.3 Deemed Investment Options. Except as otherwise provided pursuant to
Section 5.2, the Deemed Investment Options available under the Plan shall
correspond to certain investment portfolios designated by the Plan Administrator
from time to time. Notwithstanding that the rates of return credited to
Participants’ Distribution Option Accounts under the Deemed Investment Options
are based upon the actual performance of the corresponding portfolios, the
Company shall not be obligated to invest any Compensation Deferral by
Participants under this Plan, or any other amounts, in such portfolios or in any
other investment funds.

5.4 Changes in Deemed Investment Options. A Participant may change the Deemed
Investment Options to which the Participant’s Distribution Accounts are deemed
to be allocated with whatever frequency is determined by the Plan Administrator,
which shall not be less than four times per Plan Year. Each such change may
include (a) reallocation of the Participant’s existing Accounts in whole
percentages, and/or (b) change in investment allocation of amounts to be
credited to the Participant’s Accounts in the future, as the Participant may
elect.

 

9



--------------------------------------------------------------------------------

5.5 Valuation of Accounts. The value of a Participant’s Distribution Accounts as
of any date shall equal the amounts theretofore credited to such Accounts,
including any earnings (positive or negative) deemed to be earned on such
Accounts in accordance with Section 5.2 through the day preceding such date,
less the amounts theretofore deducted from such Accounts.

5.6 Statement of Accounts. The Plan Administrator shall provide to each
Participant, not less frequently than quarterly, a statement in such form as the
Plan Administrator deems desirable setting forth the balance standing to the
credit of each Participant in each of his Distribution Accounts.

5.7 Distributions from Accounts. Any distribution made to or on behalf of a
Participant from one or more of his Distribution Accounts in an amount which is
less than the entire balance of any such Account shall be made pro rata from
each of the Deemed Investment Options to which such Account is then allocated.

ARTICLE 6

DISTRIBUTION OPTIONS

6.1 Election of Distribution Option. The first Enrollment Agreement filed by an
Eligible Associate must set forth the Participant’s election as to the time and
manner of distribution from the Retirement Distribution Account. An Eligible
Associate shall elect the time and manner of payment pursuant to which any
Flexible Distribution Account established pursuant to that election will be
distributed. Annually, the Eligible Associate shall allocate his or her
deferrals between the Distribution Options in whole percentages, provided,
however, that 100 percent of such deferrals may be allocated to one or the other
of the Distribution Options.

6.2 Retirement Distribution Option. Distribution of the Participant’s Retirement
Distribution Account shall commence following the Participant’s Retirement or
other Separation from Service in accordance with the provisions of Section 7.1.

6.3 Flexible Distribution Option. Subject to Section 7.2, each Flexible
Distribution Account shall be distributed commencing on the first Plan
Distribution Date of the Plan Year elected by the Participant in the Enrollment
Agreement pursuant to which such Flexible Distribution Option Account was
established.

ARTICLE 7

BENEFITS TO PARTICIPANTS

7.1 Benefits Under the Retirement Distribution Option. Benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:

(a) Benefits Upon Retirement. In the case of a Participant whose Separation from
Service occurs on account of Retirement, the Participant’s Retirement
Distribution Account shall be distributed in one of the following methods, as
elected by the Participant in the applicable Enrollment Agreement: (i) in a lump
sum; (ii) in annual installments over a period of years not exceeding 20 years;
or (iii) in another form that is mathematically derivable and

 

10



--------------------------------------------------------------------------------

acceptable to the Plan Administrator. Subject to Section 10.1, distribution
shall be made or begin on the first Plan Distribution Date that is at least 13
months following his Retirement. Any lump-sum benefit payable in accordance with
this paragraph shall be in an amount equal to the value of such Retirement
Distribution Account as of the Valuation Date applicable to the Plan
Distribution Date. In the case of a benefit payable in installments, the initial
annual installment payment shall be equal to (i) the value of such Retirement
Distribution Account as of the Valuation Date applicable to the Plan
Distribution Date on which payments begin, divided by (ii) the number of annual
installment payments elected by the Participant in the Enrollment Agreement
pursuant to which such Retirement Distribution Account was established. The
remaining annual installments shall be paid on the first Plan Distribution Date
of each succeeding Plan Year in an amount equal to (i) the value of such
Retirement Distribution Account as of the applicable Valuation Date divided by
(ii) the number of installments remaining. If another distribution formula is
applicable, the initial and each subsequent distribution shall be calculated
with reference to the applicable Valuation Date.

(b) Benefits Upon Separation from Service Prior to Retirement. In the case of a
Participant whose Separation from Service occurs prior to the earliest date on
which the Participant is eligible for Retirement, other than on account of
death, the Participant’s Retirement Distribution Account shall be distributed in
a lump sum on the first Plan Distribution Date which occurs at least six months
after his Separation from Service. The lump-sum benefit payable in accordance
with this paragraph shall be in an amount equal to the value of such Retirement
Distribution Account as of the Valuation Date applicable to the Plan
Distribution Date.

7.2 Benefits Under Flexible Distribution Option. Benefits under the Flexible
Distribution Option shall be paid to a Participant as elected by the Participant
in the Enrollment Agreement pursuant to which a particular Flexible Distribution
Account was established in one lump sum or in annual installments over a period
of years not exceeding 20 years. Any lump-sum payable in accordance with this
Section shall be in an amount equal to the value of such Flexible Distribution
Account as of the last business day of the Plan Year preceding the date of
payment which shall be the first Plan Distribution Date in the year payment is
to be made. The initial annual installment payment shall be equal to (i) the
value of such Flexible Distribution Account as of the last business day of the
Plan Year preceding the date of payment, divided by (ii) the number of annual
installment payments elected by the Participant in the Enrollment Agreement
pursuant to which such Flexible Distribution Account was established. The
remaining annual installments shall be paid on the first Plan Distribution Date
of each succeeding year in an amount equal to (i) the value of such Flexible
Distribution Account as of the last business day of the immediately preceding
Plan Year divided by (ii) the number of installments remaining.

7.3 Subsequent Payment Elections. A Participant may elect on a form provided by
the Plan Administrator to change the distribution election with respect to one
or more of his Distribution Accounts (a “Subsequent Payment Election”). The
Subsequent Payment Election shall become irrevocable upon receipt by the Plan
Administrator, may not be made following the date that is ten years after
Separation from Service, and shall be made in accordance with the following
rules:

(a) In General. The Subsequent Payment Election may not take effect until at
least 12 months after the date on which it is received by the Plan
Administrator. The Subsequent Payment Election most recently received by the
Plan Administrator and that satisfies the requirements of this Section shall
govern the payout of the Distribution Account notwithstanding anything contained
in Section 7.1 or 7.2 to the contrary.

 

11



--------------------------------------------------------------------------------

(b) Retirement Distribution Account. A Participant may make an election to delay
the payment date or change the form of payment of his Retirement Distribution
Account to a form otherwise permitted under the Plan as otherwise set forth
herein. Except in the event of the death or Unforeseeable Emergency of the
Participant, the payment of such Distribution Account will be delayed for a
period of at least five years after the date that the Distribution Account would
otherwise have been paid under the Plan if such Subsequent Payment Election had
not been made (or, in the case of installment payments, which are treated as a
single payment for purposes of this Section, until at least the fifth
anniversary of the date that the first installment payment was scheduled to be
made).

(c) Flexible Distribution Account. A Participant may make one or more elections
to delay the payment date or change the form of payment of one or more Flexible
Distribution Account(s) to a time or form permitted under the Plan as otherwise
set forth herein. Such Subsequent Payment Election must be filed with the Plan
Administrator at least 12 months prior to the date that the Distribution Account
would otherwise have been paid under the Plan (or, in the case of installment
payments, at least 12 months from the date that the first installment payment
was scheduled to be made). On such Subsequent Payment Election, the Participant
must delay the payment date for a period of at least five years after the first
day of the calendar year that the Flexible Distribution Account would otherwise
have been paid under the Plan (or, in the case of installment payments, at least
five years from the first day of the calendar year that the first installment
payment was scheduled to be made). If the Participant is making a Subsequent
Payment Election relating to an amount otherwise payable as a lump sum, he may
make such Subsequent Payment Election with respect to a portion only of such
lump sum.

7.4 Small Balance Payments. Notwithstanding the foregoing, if the total balance
credited to all of the Participant’s Distribution Accounts (including all other
arrangements with respect to which deferrals of compensation are treated with
the Plan as having been deferred under a single nonqualified deferred
compensation plan under Treasury Regulation Section 1.409A-1(c)(2)) as of the
date of the Participant’s Separation from Service is less than $50,000 (as
adjusted for annual changes in the U.S. Consumer Price Index (CPI-U) for Plan
Years after 2016), the Distribution Accounts will be distributed in a single
lump payment on the first Plan Distribution Date which occurs at least six
months from the Participant’s Separation from Service.

ARTICLE 8

SURVIVOR BENEFITS

8.1 Death of Participant Prior to the Commencement of Benefits. In the event of
a Participant’s death prior to the commencement of benefits in accordance with
Article 7, benefits shall be paid to the Participant’s Beneficiary, as
determined under Section 11.4, pursuant to Section 8.2, 8.3, or 8.4, whichever
is applicable, in lieu of any benefits otherwise payable under the Plan to or on
behalf of such Participant.

8.2 Survivor Benefits Under the Retirement Distribution Option. In the case of a
Participant with respect to whom the Plan Administrator has established a
Retirement

 

12



--------------------------------------------------------------------------------

Distribution Account, and who dies prior to the commencement of benefits under
such Retirement Distribution Account pursuant to Article 7, distribution of such
Retirement Distribution Account shall be made in a lump sum on the first Plan
Distribution Date following the Participant’s death.

8.3 Survivor Benefits Under Flexible Distribution Option. In the case of a
Participant with respect to whom the Plan Administrator has established one or
more Flexible Distribution Accounts, and who dies prior to the date on which
such Flexible Distribution Accounts are to be paid pursuant to Article 7,
distribution of such Flexible Distribution Accounts shall be made in a lump sum
on the first Plan Distribution Date following the Participant’s death.

8.4 Death of Participant After Benefits Have Commenced. In the event a
Participant dies after annual installment benefits payable under Section 7.1,
7.2, or 7.3 have commenced, but before the entire balance of the applicable
Distribution Account has been paid, any remaining installments shall continue to
be paid to the Participant’s Beneficiary, as determined under Section 11.4, at
such times and in such amounts as they would have been paid to the Participant
had the Participant survived. Notwithstanding anything contained in this section
8.4 to the contrary, if the Participant’s Beneficiary is an entity other than a
natural person, any remaining balance in the applicable Distribution Account(s)
shall be paid in a lump sum on the first Plan Distribution Date following the
Participant’s death.

ARTICLE 9

EMERGENCY BENEFIT

In the event that the Plan Administrator, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable financial emergency, Teva Pharmaceuticals USA, Inc. shall pay to
the Participant from the Participant’s Distribution Account(s), as soon as
practicable following such determination, an amount necessary to meet the
emergency, after deduction of any and all taxes as may be required pursuant to
Section 11.10 (the “Emergency Benefit”). For purposes of this Plan, an
unforeseeable financial emergency is a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, his
spouse, or his dependent (as defined in Section 152 of the Code without regard
to Section 152(b)(1), (b)(2), or (d)(1)(B)), loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. Cash needs
arising from foreseeable events such as the purchase of a house or education
expenses for children shall not be considered to be the result of an
unforeseeable financial emergency. Emergency Benefits shall be paid first from
the Participant’s Flexible Distribution Accounts, if any, to the extent the
balance of one or more of such Flexible Distribution Accounts is sufficient to
meet the emergency, in the order in which such Accounts would otherwise be
distributed to the Participant. If the distribution exhausts the Flexible
Distribution Accounts, distribution shall next be made from the Participant’s
vested Retirement Distribution Account. With respect to that portion of any
Distribution Option Account which is distributed to a Participant as an
Emergency Benefit, in accordance with this Article, no further benefit shall be
payable to the Participant under this Plan. Notwithstanding anything in this
Plan to the contrary, a Participant who receives an Emergency Benefit in any
Plan Year shall not be entitled to make any further deferrals for the remainder
of such Plan Year. It is intended that the

 

13



--------------------------------------------------------------------------------

Plan Administrator’s determination as to whether a Participant has suffered an
“unforeseeable financial emergency” shall be made consistent with the
requirements under section 409A of the Code.

ARTICLE 10

SPECIAL PAYMENT RULES

10.1 Mandatory Six Month Delay. Except as otherwise provided in Sections
10.2(a), (b), and (c), in no event may payments from a Retirement Distribution
Account commence prior to the first business day of the seventh month following
the Participant’s Separation from Service (or if earlier, the Participant’s
death.)

10.2 Discretionary Acceleration of Payments. To the extent permitted by
Section 409A of the Code, the Plan Administrator may, in its sole discretion,
accelerate the time or schedule of a payment under the Plan as provided in this
Section. The provisions of this Section are intended to comply with the
exception to accelerated payments under Treasury Regulation Section 1.409A-3(j)
and shall be interpreted and administered accordingly.

(a) Domestic Relations Orders. The Plan Administrator may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).

(b) Conflicts of Interest. The Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any Federal officer or employee in the executive
branch to comply with an ethics agreement with the Federal government.
Additionally, the Plan Administrator may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan the to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his or her position in which
the Participant would otherwise not be able to participate under an applicable
rule).

(c) Employment Taxes. The Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under Sections
3101, 3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA)
tax imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code,
where applicable, on compensation deferred under the Plan (the FICA or RRTA
amount). Additionally, the Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment, to pay the
income tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the FICA or RRTA amount, and to pay the
additional income tax at source on wages attributable to the pyramiding
Section 3401 of the Code wages and taxes. However, the total payment under this
acceleration provision must not exceed the aggregate of the FICA or RRTA amount,
and the income tax withholding related to such FICA or RRTA amount.

 

14



--------------------------------------------------------------------------------

(d) Limited Cash-Outs. Subject to Section 10.1, the Plan Administrator may, in
its sole discretion, require a mandatory lump sum payment of amounts deferred
under the Plan that do not exceed the applicable dollar amount under
Section 402(g)(1)(B) of the Code, provided that the payment results in the
termination and liquidation of the entirety of the Participant’s interest under
the Plan, including all agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under
Section 409A of the Code.

(e) Payment Upon Income Inclusion Under Section 409A. Subject to Section 10.1,
the Plan Administrator may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under the Plan at any time the Plan fails
to meet the requirements of Section 409A of the Code. The payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code.

(f) Payment of state, local, or foreign taxes. Subject to Section 10.1, the Plan
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan to reflect payment of state, local,
or foreign tax obligations arising from participation in the Plan that apply to
an amount deferred under the Plan before the amount is paid or made available to
the participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the income tax at source on wages imposed under Section 3401 of the Code
as a result of such payment and to pay the additional income tax at source on
wages imposed under Section 3401 of the Code attributable to such additional
wages and taxes. However, the total payment under this acceleration provision
must not exceed the aggregate of the state, local, and foreign tax amount, and
the income tax withholding related to such state, local, and foreign tax amount.

(g) Certain Offsets. Subject to Section 10.1, the Plan Administrator may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as satisfaction of a debt of the Participant to the
Company or any Affiliate, where such debt is incurred in the ordinary course of
the service relationship between the Company or any Affiliate and the
Participant, the entire amount of reduction in any of the taxable years of the
Company or any Affiliate does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

(h) Bona fide disputes as to a right to a payment. Subject to Section 10.1, the
Plan Administrator may, in its sole discretion, provide for the acceleration of
the time or schedule of a payment under the Plan where such payments occur as
part of a settlement between the Participant and the Company or any Affiliate of
an arm’s length, bona fide dispute as to the Participant’s right to the deferred
amount.

(i) Plan Terminations and Liquidations. Subject to Section 10.1, the Plan
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under the Plan as provided in Section 10.4.

 

15



--------------------------------------------------------------------------------

Except as otherwise specifically provided in this Plan, this Section 10.2 and
Section10.4, the Plan Administrator may not accelerate the time or schedule of
any payment or amount scheduled to be paid under the Plan within the meaning of
Section 409A of the Code.

10.3 Delay of Payments. To the extent permitted under Section 409A of the Code,
the Plan Administrator may, in its sole discretion, delay payment under any of
the following circumstances, provided that the Plan Administrator treats all
payments to similarly situated Participants on a reasonably consistent basis:

(a) Payments subject to Section 162(m). A payment may be delayed to the extent
that the Plan Administrator reasonably anticipates that if the payment were made
as scheduled, the Company’s deduction with respect to such payment would not be
permitted due to the application of Section 162(m) of the Code. If a payment is
delayed pursuant to this Section 10.3(a), then the payment must be made either
(i) during the Company’s first taxable year in which the Plan Administrator
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) of the Code, or (ii) during the period beginning
with the first business day of the seventh month following the Participant’s
Separation from Service (the “six month anniversary”) and ending on the later of
(x) the last day of the taxable year of the Company in which the six month
anniversary occurs or (y) the 15th day of the third month following the six
month anniversary. Where any scheduled payment to a specific Participant in a
Company’s taxable year is delayed in accordance with this paragraph, all
scheduled payments to that Participant that could be delayed in accordance with
this paragraph must also be delayed. The Plan Administrator may not provide the
Participant an election with respect to the timing of the payment under this
Section 10.3. For purposes of this Section 7.8(a), the term Company includes any
Affiliate.

(b) Federal Securities Laws or Other Applicable Law. A Payment may be delayed
where the Plan Administrator reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law; provided
that the delayed payment is made at the earliest date at which the Plan
Administrator reasonably anticipates that the making of the payment will not
cause such violation. For purposes of the preceding sentence, the making of a
payment that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code is not treated as a violation
of applicable law.

(c) Other Events and Conditions. A payment may be delayed upon such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

 

16



--------------------------------------------------------------------------------

10.4 Payments Upon Termination of Plan. In the event that the Plan is
terminated, the amounts allocated to a Participant’s Distribution Account(s)
shall be paid to the Participant or his Beneficiary on the dates on which the
Participant or his Beneficiary would otherwise receive payments hereunder
without regard to the termination of the Plan. Notwithstanding the preceding
sentence, and subject to Section 10.1:

(a) Liquidation; Bankruptcy. The Board of Directors of Teva Pharmaceuticals USA,
Inc. shall have the authority, in its sole discretion, to terminate the Plan and
pay each Participant’s entire Distribution Account(s) (including unvested
amounts) to the Participant or, if applicable, his Beneficiary, within 12 months
of a corporate dissolution taxed under Section 331 of the Code or with the
approval of a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(a), provided that
the amounts are included in the Participant’s gross income in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received): (i) the calendar year in which the Plan
termination and liquidation occurs; (ii) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture as defined under
Section 409A of the Code; or (iii) the first calendar year in which the payment
is administratively practicable.

(b) Discretionary Terminations. The Board of Directors of Teva Pharmaceuticals
USA, Inc. shall have the authority, in its sole discretion, to terminate the
Plan and pay each Participant’s entire Distribution Account(s) (including
unvested amounts) to the Participant or, if applicable, his Beneficiary,
provided that: (i) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Company or any Affiliate; (ii) the
Company and each Affiliate terminates and liquidates all agreements, methods,
programs, and other arrangements sponsored by the Company and each Affiliate
that would be aggregated with any terminated and liquidated agreements, methods,
programs, and other arrangements under Section 409A of the Code if the same
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements that are terminated and liquidated; (iii) no
payments in liquidation of the Plan are made within 12 months of the date the
Board takes all necessary action to irrevocably terminate and liquidate the Plan
other than payments that would be payable under the terms of the Plan if the
action to terminate and liquidate the Plan had not occurred; (iv) all payments
are made within 24 months of the date the Board takes all necessary action to
irrevocably terminate and liquidate the Plan; and (v) neither the Company nor
any Affiliate adopts a new plan that would be aggregated with any terminated and
liquidated plan under Section 409A of the Code if the same Participant
participated in both plans, at any time within three years following the date
the Board takes all necessary action to irrevocably terminate and liquidate the
Plan.

(c) Other Events. The Board of Directors of Teva Pharmaceuticals USA, Inc. shall
have the authority, in its sole discretion, to terminate the Plan and pay each
Participant’s entire Distribution Account(s) (including unvested amounts) to the
Participant or, if applicable, his Beneficiary, upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.

 

17



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

11.1 Amendment. The Plan may be amended, suspended or discontinued at any time
by the Plan Administrator, acting on behalf of the Company; provided, however,
that no such amendment, suspension or discontinuance shall reduce or in any
manner adversely affect the rights of any Participant with respect to benefits
that are payable or may become payable under the Plan based upon the balance of
the Participant’s Accounts as of the effective date of such amendment,
suspension or discontinuance. Following a termination of the Plan pursuant to
Section 10.4, the Plan Administrator, acting on behalf of the Company, shall
determine when amounts shall be distributed from each Participant’s Distribution
Accounts notwithstanding any terms of the Plan to the contrary, to the extent
permitted under Section 409A of the Code.

11.2 Transition Arrangements. The Plan Administrator, acting on behalf of the
Company, may merge or otherwise combine any other non-qualified deferred
compensation plan or arrangement maintained by the Company or any Affiliate with
the Plan upon such terms and in such manner as the Plan Administrator shall deem
appropriate, with the deferred compensation amounts under such other plan or
arrangement to be governed after such merger or other combination by the terms
of the Plan or by such other terms as the Plan Administrator may provide in the
documents implementing the merger or other combination.

11.3 Claims Procedure.

(a) Claim

A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Plan Administrator, setting forth the claim.

(b) Claim Decision

Upon receipt of a claim, the Plan Administrator shall advise the Claimant that a
reply will be forthcoming within 90 days and shall, in fact, deliver such reply
within such period. The Plan Administrator may, however, extend the reply period
for an additional 90 days for reasonable cause.

If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

(i) The specific reason or reasons for such denial;

(ii) The specific reference to relevant provisions of the Plan on which such
denial is based;

(iii) A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is necessary;

 

18



--------------------------------------------------------------------------------

(iv) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review;

(v) The time limits for requesting a review under subparagraph (iii) and for
review under subparagraph (iv); and

(vi) The Participant’s right to bring an action for benefits under Section 502
of ERISA.

(c) Request for Review

Within 60 days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Plan Administrator
review its determination. The Claimant or his duly authorized representative
may, but need not, review the pertinent documents and submit issues and comment
in writing for consideration by the Plan Administrator. If the Claimant does not
request a review of the initial determination within such 60 day period, the
Claimant shall be barred and estopped from challenging the determination.

(d) Review of Decision

Within 60 days after the Plan Administrator’s receipt of a request for review,
it will review the initial determination. After considering all materials
presented by the Claimant, the Plan Administrator will render a written opinion,
written in a manner calculated to be understood by the Claimant, setting forth
the specific reasons for the decision and containing specific references to the
relevant provisions of this Agreement on which the decision is based and the
Participant’s right to bring an action for benefits under Section 502 of ERISA.
If special circumstances require that the 60 day time period be extended, the
Plan Administrator will so notify the Claimant and will render the decision as
soon as possible, but no later than 120 days after receipt of the request for
review.

(e) Exhaustion of Remedies

To the extent permitted by applicable law, all decisions of the Plan
Administrator under this Section 11.3 shall be final and shall be binding upon
the Claimant, his heirs and assigns, and all other persons claiming by, through,
or under him. Any failure to file a claim and an appeal in the manner and within
the time limits set forth herein shall be deemed a failure by the Claimant to
exhaust his administrative remedies and shall constitute a waiver of the rights
or benefits sought to be established under the Plan. Notwithstanding anything in
this Section 11.3 to the contrary, no civil action under Section 502 of ERISA
may be brought by any Claimant or other person later than three years following
the initial commencement of proceedings relating to such person’s claim with the
Plan Administrator.

11.4 Designation of Beneficiary. Each Participant may designate a Beneficiary
(which Beneficiary may be an entity other than a natural person) to receive any
payments which may be made following the Participant’s death. Such designation
may be changed or canceled at any time without the consent of any such
Beneficiary. Any such designation, change or cancellation must be made in a form
approved by the Plan Administrator and shall not be effective until received by
the Plan Administrator, or its designee. If no Beneficiary has been named, or
the designated Beneficiary shall have predeceased the Participant, the
Beneficiary shall be the

 

19



--------------------------------------------------------------------------------

Participant’s estate. For these purposes, the Participant may name a single
beneficiary; to the extent a Participant wishes payments to be split among more
than one beneficiary, such intentions may be detailed in a trust established by
the Participant, with the trustee named sole Beneficiary.

11.5 Limitation of Participant’s Right. Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company, nor shall it interfere with the rights of the Company to terminate
the employment of any Participant and/or to take any personnel action affecting
any Participant without regard to the effect which such action may have upon
such Participant as a recipient or prospective recipient of benefits under the
Plan. Any amounts payable hereunder shall not be deemed salary or other
compensation to a Participant for the purposes of computing benefits to which
the Participant may be entitled under any other arrangement established by the
Company for the benefit of its employees.

11.6 No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.

11.7 Obligations to Company. If a Participant becomes entitled to a distribution
of benefits under the Plan, and if at such time the Participant has outstanding
any debt, obligation, or other liability representing an amount owing to the
Company, then Teva Pharmaceuticals USA, Inc. may offset such amount owed to the
Company against the amount of benefits otherwise distributable. Such
determination shall be made by the Plan Administrator.

11.8 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. The obligations of Teva
Pharmaceuticals USA, Inc. under this Plan are not assignable or transferable
except to (a) any corporation or partnership which acquires all or substantially
all of the assets of Teva Pharmaceuticals USA, Inc. or (b) any corporation or
partnership into which Teva Pharmaceuticals USA, Inc. may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.

11.9 Protective Provisions. Each Participant shall cooperate with Teva
Pharmaceuticals USA, Inc. and the Plan Administrator by furnishing any and all
information requested by them in order to facilitate the payment of benefits
hereunder, taking such physical examinations as they may deem necessary and
taking such other relevant action as may be requested by them. If a Participant
refuses to cooperate, Teva Pharmaceuticals USA, Inc. shall have no further
obligation to the Participant under the Plan, other than payment to such
Participant of the then current balance of the Participant’s Distribution Option
Accounts in accordance with his prior elections.

11.10 Withholding Taxes. The Company may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not

 

20



--------------------------------------------------------------------------------

limited to, the withholding of appropriate sums from any amount otherwise
payable to the Participant (or his Beneficiary). Each Participant, however,
shall be responsible for the payment of all individual tax liabilities relating
to any such benefits.

11.11 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan of deferred compensation for Participants. Benefits payable hereunder shall
be payable out of the general assets of Teva Pharmaceuticals USA, Inc., and no
segregation of any assets whatsoever for such benefits shall be made.
Notwithstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of Teva Pharmaceuticals USA, Inc.

11.12 Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

11.13 Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, without reference to the principles of
conflict of laws, except where preempted by federal law.

11.14 Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

11.15 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may read
as the plural and the plural as the singular.

11.16 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Human Resources
Department, or to such other entity as the Plan Administrator may designate from
time to time. Such notice shall be deemed given as to the date of delivery, or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

11.17 Asset Purchase Transactions. Where as part of a sale or other disposition
of assets by the Company to an unrelated buyer (an “Asset Purchase
Transaction”), a Participant would otherwise experience a Separation from
Service, the Company hereby retains the discretion to specify whether a
Participant providing services to the Company immediately before the Asset
Purchase Transaction and providing services to the buyer after and in connection
with the Asset Purchase Transaction has experienced a Separation from Service
for purposes of the Plan, provided that the Asset Purchase Transaction results
from bona fide, arm’s length negotiations, all Participants providing services
to the Company immediately before the Asset Purchase Transaction and providing
services to the buyer after and in connection with the Asset Purchase
Transaction are treated consistently (regardless of position at the Company) for
purposes of applying the provisions of any nonqualified deferred compensation
plan, and such treatment is specified in writing no later than the closing date
of the Asset Purchase Transaction, as permitted under Section 409A of the Code.

 

21



--------------------------------------------------------------------------------

11.18 Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Plan Administrator, is considered by reason of physical or mental condition
to be unable to give a valid receipt therefore, the Plan Administrator may
direct that such payment be made to any person found by the Plan Administrator,
in its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Plan Administrator, the Board and the Company.

11.19 ERISA; Section 409A. The Plan is intended to provide benefits for a
“select group of management or highly compensated” employees within the meaning
of Sections 201, 301 and 401 of ERISA, and therefore to be exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, the Plan shall
terminate and no further benefits shall accrue hereunder in the event it is
determined by a court of competent jurisdiction that the Plan constitutes an
employee pension benefit plan within the meaning of Section 3(2) of ERISA which
is not so exempt. The Plan is also intended to comply with Section 409A and
shall be interpreted in a manner consistent with such intent. To the extent any
provision of the Plan should violate Section 409A, such provision shall be
rescinded and immediately reformed to the extent necessary to avoid the
imposition of taxes or interest under Section 409A. The Plan may be amended to
the extent necessary (including retroactively) by the Plan Administrator to
preserve compliance with Section 409A. The preceding shall not be construed as a
guarantee of any particular tax effect for Participants.

IN WITNESS WHEREOF, the undersigned has caused this Plan to be executed in the
name of and on behalf of the Company as of this      day of             , 2015.

 

Teva Pharmaceuticals USA, Inc.

By:

 

 

 

Name:

Title:

 

22